DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1-8, 17, 23 are amended and filed on 12/14/2020.
Claim 42 is canceled. 
The amendment to claims overcome the 112 rejection in the action mailed 9/28/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 3/8/2021.
The application has been amended as follows: 
Claims 26-41, 43-47 are canceled.

In claim 2, line 3, “a connected filter seat” is changed to “the connected filter seat”.
 

Allowable Subject Matter
Claims 1-25 are allowed.
As to claim 1, a system for performing an endoscopic surgical procedure in a surgical cavity, comprising: a multi-modal gas delivery device including a housing enclosing internally a primary gas circulation pump, a secondary gas circulation pump and insufflation subunit; an interface plate configured to engage with the multi-modal gas delivery device and including opposed front and rear surfaces, wherein five connectors are located on the front surface of the interface plate and five filter seats are located on the rear surface of the interface plate, and wherein each of the five filter seats on the rear surface of the interface plate has a port formed therein that communicates with an oppositely adjacent one of the five connectors on the front surface of the interface plate to form a connection in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Mastri et al. (US. 20160106952A1)(“Mastri”) is the closest prior art of record. Even though Mastri discloses a system for performing an endoscopic surgical procedure in a surgical cavity, comprising: a multi-modal gas delivery device including a housing enclosing internally a primary gas circulation pump, a secondary gas circulation pump and insufflation subunit; an interface plate configured to engage with the multi-modal gas delivery device and including opposed front and rear surfaces, Mastri fails to disclose wherein five connectors are located on the front surface of the interface plate and five filter seats are located on the rear surface of the interface plate, and wherein each of the five filter seats on the rear surface of the interface plate has a port formed therein that communicates with an oppositely adjacent one of the five connectors on the front surface of the interface plate to form a connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783        

/Lauren P Farrar/Primary Examiner, Art Unit 3783